Citation Nr: 0531283	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  00-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated at 10 percent. 

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1965 
to August 1967, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board will not address the issue of entitlement to an 
evaluation in excess of 10 percent for tinnitus in this 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005) that reversed a BVA decision which 
concluded that no more than a 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  

To avoid burdens on the adjudication system, delays in 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's claim 
for an evaluation in excess of 10 percent for tinnitus is 
affected by this stay since it was filed in December 1998.  
Once a final decision is reached on appeal by the Federal 
Circuit in the Smith case, the adjudication of tinnitus 
claims that have been stayed will be resumed.

In a statement from the veteran dated in August 2005 he 
requested consideration of a claim for service connection for 
drainage of the right ear secondary to the prescribed use of 
hearing aids.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests no more than Level VII hearing in 
the right ear and no more than Level II in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2002.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and 
(4) requesting the veteran provide any evidence in his 
possession that pertains to his claim.

The Board acknowledges that the July 2002 VCAA letter was 
provided to the veteran after the initial unfavorable 
decision in this case contrary to the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, in 
another case regarding the timing of the VCAA notice, the 
Court has held that in such situations the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Following the notice provided by the July 2002 
letter, additional evidence was accumulated and was 
subsequently reviewed by the RO.  The RO continued the denial 
of the benefit sought and issued a Supplemental Statement of 
the Case in January 2005.  This would appear to satisfy the 
notification requirements of the VCAA.  The Board also notes 
that the veteran and his representative have not argued that 
any possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records were 
previously obtained and are associated with the claims file.  
Private and VA medical records identified by the veteran are 
associated with the claims file, and the veteran was afforded 
two VA examinations in order to assess the severity of his 
hearing loss.  The Board also notes that the veteran 
presented testimony at a hearing before the BVA at the RO in 
August 2005 and submitted additional evidence at that time.  

While the Board acknowledges that the veteran has requested 
that he be afforded an additional VA examination, the Board 
is of the opinion that the two VA examinations are adequate 
for purposes of this appeal.  Those examinations contain the 
veteran's complaints, and most importantly, the clinical 
findings necessary to evaluate the severity of his hearing 
loss.  Therefore, the need for another examination is not 
indicated by the evidence of record.  Beyond their request 
for an additional VA examination, the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review. 

The veteran essentially contends that the current evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of that disability.  Historically, a 
rating decision dated in April 1973 granted service 
connection for sensorineural high tone hearing loss with 
tinnitus in the right ear and assigned a noncompensable 
evaluation.  A rating decision dated in March 1978 increased 
the evaluation from noncompensable to 10 percent and 
characterized the veteran's hearing loss as bilateral.  The 
10 percent evaluation for the veteran's hearing loss has 
remained in effect since that time.  As such, since the 10 
percent evaluation for the veteran's bilateral hearing loss 
has been in effect for more than 20 years that rating is 
protected.  38 C.F.R. § 3.951(b) ("a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 years or more for compensation purposes 
under laws administered by the Department of Veterans Affairs 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.")  The Board 
also notes that there have been changes to the Schedule for 
Rating Disabilities as it pertains to evaluating hearing 
loss, but "[a] readjustment to the Schedule for Rating 
Disabilities shall not be grounds for a reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved."  38 C.F.R. § 3.951(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown.  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran has submitted several items of evidence in 
support of his claim, including statements dated from August 
1977 and July 1978 that pertained to his hearing loss, as 
well as reports of private audiological testing performed in 
May 2000 and July 2005.  However, the evidence from 1977 and 
1978 is too old to provide any information concerning the 
current severity of the veteran's hearing loss.  As for the 
audiological testing performed in May 2000 and July 2005, the 
Board observes that neither contains the necessary clinical 
findings to evaluate the severity of the veteran's disability 
under the Schedule for Rating Disabilities.  For example, the 
May 2000 audiological testing contains no indication as to 
the type of controlled speech discrimination test that was 
utilized and the July 2005 audiological testing contained a 
similar deficiency.  Also, the private July 2005 audiological 
examination does not contain clinical findings for the degree 
of hearing loss at 3000 hertz, a necessary clinical finding 
to evaluate the severity of the veteran's hearing loss under 
the Schedule for Rating Disabilities.  Therefore, the 
evidence for consideration in considering the severity of the 
veteran's bilateral hearing loss consists of the VA 
audiological examinations performed in February 1999 and July 
2002.  

On the VA audiological evaluation in February 1999, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
70
75
75
63
LEFT
30
60
55
55
50

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 96 percent in the left ear.  
Following the examination the diagnosis was mild to 
moderately severe sensorineural hearing loss of the right ear 
and mild to moderate sensorineural hearing loss of the left 
ear.

On the VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
45
70
70
70
64
LEFT
40
65
60
65
58

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The diagnoses following the examination were normal hearing 
thresholds of the right ear at 250 hertz, sloping to a mild 
to severe sensorineural hearing loss thereafter with good 
speech discrimination and normal hearing thresholds of the 
left ear through 500 hertz, sloping to a mild moderately 
severe sensorineural hearing loss thereafter with excellent 
speech discrimination.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher evaluation for the 
veteran's bilateral hearing loss.  While the veteran has 
submitted private audiological records in support of his 
claim, as indicated above, those audiological records do not 
contain the clinical findings necessary to evaluate the 
severity of his bilateral hearing loss for VA purposes.  As 
for the results of the VA audiological evaluations, the 
February 1999 VA examination indicated that the average 
decibel loss was 63 for the right ear and speech 
discrimination was 56 percent.  This corresponds to Level VII 
hearing in the right ear under 38 C.F.R. § 4.85, Table VI.  
For the left ear, the average decibel loss was 50 and the 
speech discrimination was 96 percent.  This translates into 
Level I hearing for the left ear under 38 C.F.R. § 4.85, 
Table VI.  When those values are plotted in Table VII, it is 
apparent that the currently assigned 10 percent evaluation 
exceeds the noncompensable evaluation called for based on the 
findings of the February 1999 VA examination.

The findings of the July 2002 VA examination similarly fail 
to demonstrate an entitlement to an evaluation in excess of 
that currently assigned for the veteran's bilateral hearing 
loss.  On that examination the average decibel loss for the 
right ear was 64 and speech discrimination for that ear was 
88 percent.  This corresponds to Level III hearing for the 
right ear.  The average decibel loss for the left ear was 58 
percent and the speech discrimination was 92 percent, 
corresponding to Level II hearing for the left ear.  When 
those valued are plotted on Table VII, this also results in a 
noncompensable evaluation based on the findings of the July 
2002 VA examination. 

The Board has also considered whether a higher evaluation 
might be warranted under 38 C.F.R. § 4.86 based on 
exceptional patterns of hearing impairment.  However, the two 
VA examinations do not show that pure tone thresholds at each 
of the four specified frequencies as 55 decibels or more, or 
that pure tone thresholds at 1000 hertz was 30 decibels or 
less and the threshold at 2000 hertz was 70 decibels or more.  
Therefore, the Board concludes an evaluation in excess of 
10 percent for the veteran's bilateral hearing loss is not 
warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there's been no assertion or showing that the 
veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


